Citation Nr: 0932804	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-34 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa


THE ISSUES

1.  Entitlement to reimbursement of medical expenses incurred 
on May 8, 2006.

2.  Entitlement to reimbursement for medical expenses 
incurred from May 10 through May 12, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and September 2006 
determinations issued by the VA Medical Center (VAMC) located 
in Iowa City, Iowa.  The July 2006 VAMC determination denied 
reimbursement for expenses incurred from May 10 through May 
12, 2006.  The September 2006 VAMC determination denied 
reimbursement for expenses incurred on May 8, 2006.

In June 2009, the Veteran testified at a videoconference 
Board Hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had an appendectomy on April 27, 2006.

2.  Competent clinical evidence of record establishes that, 
on May 8, 2006, the Veteran sought emergency medical 
treatment for pain, when a laparoscopic appendectomy scar 
abscess was identified which required medical aspiration of 
fluid on that same day.

3.  The Veteran was admitted to a medical facility on May 10, 
2006 after seeking emergency medical treatment for pain, 
which required medical aspiration of fluid from an abscess of 
a laparoscopic appendectomy scar on May 11, 2006, with 
discharge on May 12, 2006.

4.  The nearest VA hospital to the Veteran's home is 83 miles 
away, and it was reasonable and prudent for the Veteran to 
expect that to attempt to travel such distance on May 8, 2006 
and May 10, 2006, with his degree of pain, as associated with 
an appendectomy scar abscess, would be hazardous to his life 
or health.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for the costs 
of unauthorized private medical treatment incurred on May 8, 
2006 are met. 38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 17.1000-17.1008 (2008).

2.  The criteria for payment or reimbursement for the costs 
of unauthorized private medical treatment incurred from May 
10 through May 12, 2006 are met. 38 U.S.C.A. §§ 1725, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, and 3.159 (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VCAA notice letters were issued in July 2006 and September 
2006.  To the extent that such VA correspondence to the 
Veteran failed to notify the claimant of what evidence was 
required to substantiate the claims, the Board finds that the 
Veteran was not prejudiced by such defect as this information 
was provided to the Veteran in the VAMC determination letters 
dated in July 2006 and September 2006. 

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because the VCAA notice in this case was not completed prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.

Nevertheless, as the Board is granting entitlement to the 
benefits sought in full, (i.e. reimbursement for the costs of 
unauthorized private medical treatment provided on May 8, 
2006 and from May 10 - 12, 2006), the Board finds that any 
defect with respect to the content, or timing, of the VCAA 
notice was harmless error.

Duty to assist

With regard to the duty to assist, the claims file contains 
private hospitalization records from May 2006, VA examination 
and treatment records, a health insurance claim form, 
financial billings, and the statements of the Veteran, to 
include his testimony at a videoconference Board hearing.  
The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim which VA has been 
authorized to obtain.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and § 1725 (West 2002).

38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical. 38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).
With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing 
Webster's New World Dictionary, Third College Edition 444 
(1988)).



38 U.S.C.A. § 1725, Veterans Millennium Health Care and 
Benefits Act

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those Veterans who 
are active Department health-care participants who are 
personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-
17.1008 (2008).

To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such nature that a prudent layperson would have 
reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence 
of immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met 
by evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)	At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the provider 
of emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g. failure to submit a bill 
or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)	If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider.

(i)	The Veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

Analysis

The Veteran is seeking reimbursement for treatment he 
received on May 8, 2006 and from May 10, 2006 through May 12, 
2006 from a private medical facility, G.R.M.C., and Davis 
Radiology.
  
The Board notes that the nearest VA medical facility to the 
Veteran's home is a clinic approximately 51 miles away.  The 
nearest VA medical hospital to the Veteran's home is located 
approximately 83 miles away. 

At the time of the Veteran's medical treatment, he was not 
service connected for any disability.  A December 2006 Rating 
Decision subsequently granted service connection for diabetes 
mellitus associated with herbicide exposure, effective May 
23, 2006; however, this effective date is subsequent to the 
treatment dates at issue.  Moreover, a November 2006 VA 
examination report reflects the examiner's opinion that the 
Veteran' s abscess formation after his appendicitis is less 
than likely as not related to the service-connected diabetes 
mellitus.  Based on the foregoing, the Veteran is not 
eligible for reimbursement under 38 U.S.C.A. § 1728(a).

Next the Board will consider whether the Veteran is eligible 
for reimbursement under 38 U.S.C.A. § 1725.

A VA Form 119, dated in September 2006, reflects that the 
Veteran did not have health insurance, and had been seen at 
VA within the past 24 months.  In addition, as noted above, 
he was not eligible for payment under 38 U.S.C.A. § 1728(a), 
and the nearest VA hospital to the Veteran's home was more 
than 80 miles away.  The sole issue for consideration is 
whether the Veteran had a condition of such nature that a 
prudent layperson would have reasonably expected that delay 
in seeking medical attention would have been hazardous to 
life or health.

The evidence of record reflects that the Veteran had an 
appendectomy for acute appendicitis on April 27, 2006 and was 
released from the hospital on April 28, 2006.  The Veteran 
avers that several days subsequent to the appendectomy, he 
began experiencing pain and eventually sought emergency 
treatment at a private medical facility, G.R.M.C., on May 8, 
2006.  The Veteran avers that he was in too much pain to 
drive to the nearest VA hospital.  A private medical report, 
dated on May 8, 2006 reflects that the Veteran had right 
lower quadrant abdominal pain worse over the last two days.  
The report further reflects that the right lower quadrant of 
the abdomen/upper pelvis area had a complex fluid collection 
associated with a previous appendectomy scar.  A CT guided 
aspiration of 75 milliliters of thin blood fluid was 
performed, and the Veteran returned home.

The evidence of record further reflects that the Veteran 
again sought emergency medical treatment for pain on May 10, 
2006 and returned to the private medical facility, G.R.M.C.  
A private medical report, dated May 10, 2006, reflects that 
upon clinical examination, there was a marked tenderness in 
the right lower quadrant of the Veteran's abdomen, without 
guarding or rebound.  He was admitted to the facility, and a 
CT guided needle drain placement was performed on May 11, 
2006, using local anesthesia and conscious sedation.  At 
that time approximately 250 milliliters of thick bloody 
fluid was removed and a catheter was secured to the 
Veteran's skin.  He was discharged home the next day.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

As noted above, reimbursement is warranted when such care or 
services were rendered in a medical emergency of such nature 
that it would have been considered reasonable by a prudent 
lay person to expect that delay would have been hazardous to 
life or health.  The Veteran testified at the June 2009 Board 
Hearing that he was in severe pain at the times he drove to 
the hospital on May 8, 2006 and May 10, 2006.  In his VA Form 
9 statement, dated in November 2006, the Veteran stated that 
when he knew he needed medical attention, he started to 
travel to the nearest VA medical center, but because of pain, 
stopped at a private medical facility, which was closer.  

While the medical evidence of record does not indicate that 
the treatment administered on May 8, and on May 10 through 
May 12, 2006 was such that delay in seeking medical attention 
would have been hazardous to life, the Board notes that the 
provisions of 38 U.S.C.A. § 1725 provide for reimbursement if 
the treatment is for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  The Board finds it reasonable 
that the Veteran, having recently undergone abdominal 
surgery, and then experiencing significant pain in the same 
vicinity, would not consider it feasible to attempt to drive 
83 miles to a VA hospital.  The Board also notes that the May 
8th aspiration of fluid, the May 10th hospital admission, and 
the May 11th aspiration of fluid, are evidence that the 
Veteran's medical state was consistent with the level of 
severity of pain as represented by the Veteran. 

The Board finds that the criteria for reimbursement or 
payment by VA, under 38 U.S.C.A. § 1725, of the cost of 
unauthorized medical services provided on May 8, and May 10 
through May 12, 2006, have been met.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on May 8, 
2006 is granted.

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred May 10, 2006 
through May 12, 2006 is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


